Citation Nr: 1455470	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 with additional service in the Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge. The Veteran's wife was at the hearing, but did not provide testimony.  A complete transcript of the hearing is of record. 

This appeal was previously before the Board in May 2014.  In its May 2014 decision, the Board denied service connection for bilateral hearing loss, but remanded the issue of entitlement to service connection of a back disability for further development.  Specifically, the Board remanded the claim to obtain an addendum opinion from the March 2011 VA examiner with a review of newly submitted evidence.    

At the January 2013 hearing, the Veteran told the undersigned VLJ that he would obtain additional medical records and submit those records to VA within 60 days of the hearing date.  The Veteran completed this action with two submissions, the first in January 2013 and the second in February 2013.  The March 2011 VA examiner completed the addendum opinion in June 2014.  After review by the RO continued the denial of service connection for a back disability, the claim was returned to the Board and is ready for adjudication.  


FINDING OF FACT

The Veteran's back disability is not causally or etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for a showing of chronic disease of arthritis.  For arthritis to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Analysis

The Veteran has documented degenerative disc disease of the thoracic and lumbar spines.  A November 2000 MRI scan of the Veteran's lumbar spine revealed mild degenerative disc disease with slight compression of the S1 nerve root.  X-rays taken of the Veteran's thoracic spine in March 2011 revealed diffused mild degenerative disc disease throughout the mid-lower thoracic spine.  The Board refers to these conditions collectively as a back disability.  

The Veteran asserts that this back disability is related to his military service.  The Veteran testified in 2013 that he injured his back "around 1981" when stationed in Germany.  He says he worked on a five-ton truck when the truck bed came down and hit the Veteran on the middle of his back. In the Veteran's initial account, he reports being hit on his upper back, as is noted in the March 2011 VA examination report.  He has since changed the location of the injury, which appears to align with the actual location of the degenerative disc disease.  He testified that he never attended sick call for this incident, and never received treatment immediately following service related to this incident.  Instead, the Veteran self-medicated with Tylenol and testified that he relied on a fellow soldier to help him avoid working in the motor pool for two weeks.  Since the Veteran did not seek help of any kind, there is no evidence of this incident within the Veteran's service treatment records and no mention in other treatment records.   

The Board did independently review the service treatment records to see if there was anything related to the back.  The only incident even remotely involving the back occurred in January 1980 when the Veteran was stabbed in the back of the neck with a pencil.  When evaluated at a sick call visit, the Veteran's neck had a small scratch, and no evidence of swelling or infection.  He was told to apply a heat soak.  There was only one mention of this incident of record.  The Veteran never returned to sick call or received any additional treatment related to this incident.   

In evaluating nexus between the Veteran's current back disability and service, the Board examined treatment records close in time to the Veteran's separation, but found no evidence of any back disability or associated condition that could be linked to the current disability.  Within a year of separation in June 1983, the Veteran underwent an examination for reservist duty.  This examination revealed that the Veteran's back and musculoskeletal system functioned within normal limits.  Additionally, the Veteran did not complain of any issues associated with his back.  The lack of any relevant complaints within a year of service indicates that the issues noted by the Veteran as having occurred during active duty were more likely acute in nature, rather than chronic.  In order to refute this line of reasoning, the Veteran asserts that he did not go to the doctors a lot during service, even though the service treatment records support a contrary assertion.  In the Veteran's three years of service, he had at least 12 documented sick call visits for incidents as minor as a cold, and as severe as the noted stomach issues.  Aside from the visit dealing with the pencil stabbing, the Veteran at no point mentioned problems with his back.  For a Veteran who attended as many sick calls as he did, it is unclear as to why he never complained of any back issue during service.  Notwithstanding, this absence of contemporaneous evidence, the Board continued its evaluation of the Veteran's post-service treatment.  

Post-service treatment for a back disability did not occur until decades after separation.  The Veteran first sought treatment for his back in 2000, nearly 20 years after service.   Such an extended gap between service and seeking treatment for a back disability calls into question the veracity of the Veteran's assertions of nexus.  If the Veteran's pain did worsen as he claims after service, it is puzzling as to why he did not seek out assistance sooner, especially when he has been willing to seek out assistance in the past for relatively minor issues. 

Post-service, the Veteran primarily saw two physicians for his back, Dr. Loose and Dr. Brennan.  The Veteran testified at the hearing that he was told by these physicians that his back disability was related to service.  In reviewing the record, the only statement of record is noted by Dr. Loose.  In an April 2011 visit for a liver lesion seen on VAMC Lebanon x-rays taken of the Veteran's back, the doctor reports that "[Patient] sustained an injury to his upper back while he was in military service."  This statement is found in the subjective history of the treatment record, meaning it reflects the doctor reporting the Veteran's subjective statement rather than making an objective statement of nexus or finding that such an injury had occurred.  It is convenient that this statement also comes a little more than a month after the Veteran's service connection claim.  Prior to this visit, neither the Veteran nor any physician made any mention of any back issues as related to service.  

The earliest mentions of back pain made between 2000 and 2004 are tied to several non-service related injuries and incidents.  In May 2000, the Veteran came to Dr. Loose complaining of back pain while attempting to construct a garage in his back yard.  He also reported that he started a job shoveling cocoa beans which added to his discomfort.  From that appointment the Veteran made additional complaints of back pain, but never reported it in connection with military service.  The next major back issue occurred in January 2003 when the Veteran slipped and fell on ice on two successive Saturdays followed by an incident in November 2004, when the Veteran slipped on his backyard patio and fell on the cement with residual back and hip pain.  At no point did the Veteran report any history of 20 years of back problems or any issue related to military service in his numerous appointments between 2000 and 2004 to evaluate the state of his back. 

Again, the Veteran did not report military injury to his back until after he filed his claim with VA.  With essentially 30-plus years without assertions relating his back disability to military service, several incidents in the interim which have a direct relationship to his back pain, and no competent medical evidence in support of his assertions, VA sought assistance from a VA examiner to evaluate the validity of the Veteran's assertions in the context of the medical record.  As a complex medical issue, the Veteran, as an individual with no medical training, lacks the requisite knowledge to provide competent evidence on the issue of nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In March 2011, a VA examiner evaluated the Veteran and opined that the "Veteran's current back condition would not be considered to be at least as likely as not, caused by, or as a result of, or related to having been stabbed in the back of the neck via a pencil during time of service, as detailed."  The examiner further expounded that she was unable to know if the "[diagnostic] findings are related to injury from thirty years ago, without resort to mere speculation."  She says the back disability may be "age/work related/or associated with history of chiropractic intervention."  With finding deficiencies in the initial opinion, the Board remanded the claim for an addendum opinion for clarification purposes as well as to incorporate the new medical evidence of record into the opinion.  

In a June 2014 addendum opinion provided by the March 2011 examiner, the examiner opined that the Veteran's back condition, mild degenerative disc disease would be considered to be, less likely as not (less than 50% probability) related to or aggravated by military service, based upon review of all available records, latter fall history and occupational history over many decades would be considered the more likely cause of Veteran's current condition.  In making this opinion, the examiner relied on the evidence of record including records proximate to time of military service via civilian sector were silent regarding lower back condition (1985/1990's), initial reports of low back pain around 2000 were associated with yard work and construction of a garage per review and a fall history in 2004, and falling twice on ice in 2003.  As this opinion was based on examination of the Veteran and consideration of his documented medical history and assertions, and is supported by stated rationale, the Board accepts this opinion as probative of the medical etiology question.

Without any contrary medical opinion, and the preponderance of the evidence weighing against the Veteran's claim, the Board must deny the Veteran's service connection claim for a back disability.   


II.  VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran a July 2010 notice containing information pertinent to the Veteran's service connection claim prior to the RO's initial adjudication.  A follow-up letter was also sent in September 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  To that end, VA obtained the Veteran's service treatment records, and post-service treatment records, and private treatment records.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the nature of the Veteran's back disability by asking the Veteran a series of questions to elicit information as to when the disability began during service, and the impact of that condition upon the Veteran.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  The Veteran noted missing documentation, but then submitted that information in two separate submissions in January 2013 and February 2013.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

The Veteran was also provided with a VA examination of the spine in March 2011.  The Board finds the VA examinations were thorough, adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his hearing disability.  The examiner's opinion was updated in June 2014 after the receipt of additional medical evidence.  Furthermore, the Veteran has not voiced any concerns with adequacy of the examination.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Veteran has not made the RO or the Board aware of any evidence that has not already been obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for a back disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


